Citation Nr: 9910353	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-02 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected asbestosis, currently 30 
percent disabling.

2.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease, status post-coronary artery bypass 
graft, with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which established service 
connection for asbestosis and assigned a 10 percent 
evaluation, effective January 2, 1997.  As the veteran 
disagreed with the initial rating assigned, the Board has 
recharacterized that issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In that same rating action, the 
RO recharacterized the veteran's service-connected 
cardiovascular disability as coronary artery disease, status 
post coronary artery bypass graft, with hypertension 
(cardiovascular disability) granted a 100 percent evaluation, 
effective January 7, 1997, and assigned a 30 percent 
evaluation, effective from, effective March 1, 1998.  The 
veteran timely appealed these determinations to the Board.

During the course of this appeal, in January 1998, the RO 
increased the evaluation for the veteran's asbestosis to 30 
percent, effective August 26, 1997.  However, inasmuch as a 
higher evaluation is available this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  Id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In addition, as indicated 
in the March 1997 rating decision, the RO confirmed the 
assignment of a 30 percent evaluation for the veteran's 
service-connected cardiovascular disability from March 1, 
1998.

In August 1998, the veteran appeared before the undersigned 
Board Member at a hearing held in Washington, DC.  During the 
hearing, the veteran submitted, accompanied by a waiver of RO 
consideration (see 38 C.F.R. § 20.1304), a June 1998 private 
medical report, in which the physician opined that the 
veteran was totally and permanently disabled due to the 
combination of his service-connected pulmonary and 
cardiovascular disabilities and his nonservice-connected 
diabetes mellitus.  Also during the hearing, the veteran 
asserted informal claims of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities and to service connection for diabetes 
mellitus.  These claims are referred to the RO for 
appropriate action.

The Board's decision on the veteran's appeal with respect to 
the initial 10 percent evaluation assigned for his service-
connected asbestosis, prior to August 26, 1997, as well as to 
an evaluation in excess of 30 percent for that disability, 
since that time, is set forth below.  However, the veteran's 
claim of entitlement to an increased rating for his service-
connected cardiovascular disability is addressed in the 
REMAND following the ORDER portion of the DECISION, below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Pulmonary function testing in February 1997 revealed 
Forced Vital Capacity (FVC) of 78 percent of predicted, and 
diffusion capacity of carbon monoxide in one breath (DLCO 
(SB)) of 82.8 percent of predicted.

3.  Pulmonary function testing on August 26, 1997, revealed 
FVC of 67 percent of predicted.

4.  Pulmonary function testing on June 26, 1998, revealed FVC 
of 61.63 percent of predicted.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for asbestosis in excess 
of 10 percent from January 2, 1997, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.321, 4.97, Diagnostic Code 6833 (1998).

2.  The criteria for an evaluation for asbestosis in excess 
of 30 percent from August 26, 1997, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.321, 4.97, Diagnostic Code 6833 (1998).

3.  The criteria for an evaluation for asbestosis of 60 
percent, from June 26, 1998, have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.97, Diagnostic Code 6833 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Background

Private medical treatment records and reports dated from 
reflect that the veteran was seen on numerous occasions for 
complaint and treatment of various problems, including of a 
cardiovascular and respiratory nature.  An X-ray taken in 
August 1996 revealed pleural thickening in the periphery of 
the veteran's mid-lung field.  The radiologist commented that 
it was essentially unchanged from the X-ray results found in 
August 1995, but that it did represent an increase in 
symptomatology since 1994.  A CT scan performed that next 
month revealed bilateral pleural thickening with 
calcifications that were greater in the left that the right 
side, indicating abnormality.  

Thereafter, in a December 1996 report, Dr. Charles M. 
Fogarty, a pulmonary specialist, noted that the veteran had 
recently undergone cardiac catheterization and had a coronary 
stent placed.  The physician indicated that the procedures 
appeared to be successful and the veteran was then able to 
ambulate for up to one and one-half miles a day, six times 
each week, without experiencing shortness of breath.  In the 
report, however, Dr. Fogarty commented that, in light of his 
history of having been exposed to asbestos during service, 
the veteran was concerned about the results of the recent 
diagnostic tests.  

On January 2, 1997, the RO received the veteran's initial 
claim for service connection for asbestosis.

In January 1997, the veteran was hospitalized on two 
occasions to treat his cardiovascular disability, to include 
undergoing coronary artery bypass grafting surgery.

During a February 1997 examination, the veteran reported a 
history of having undergone coronary artery bypass grafting 
surgery at a private medical facility, Spartanburg Regional 
Medical Hospital.  The examiner noted that, the veteran 
subsequently developed complications of a Dressler syndrome 
and underwent a thoracentesis for drainage of a large pleural 
effusion.  The physician stated that the veteran was taking 
things "fairly slowly for the time being" and the he was 
not "totally recuperated" from the bypass operation.  In 
addition, the examiner observed that the veteran had 
asbestosis, and that a chest X-ray taken in September 1996 
revealed that he had pleural thickening.  Thereafter, a CT 
scan was performed that showed that the veteran had bilateral 
pleural thickening with calcification, which was greater on 
the left side.  He stated that those findings were consistent 
with a diagnosis of asbestosis.  In this regard, the veteran 
reported a history of having been exposed to asbestos while 
serving in the Navy.

The examination disclosed that the veteran's lungs were clear 
to auscultation, except for some mild decreased breath sounds 
in the lower base of his left lung.  Pulmonary function tests 
(PFTs) revealed that Forced Vital Capacity (FVC) was 78 
percent of predicted.  In addition, they also showed that the 
diffusion capacity of carbon monoxide in one breath (DLCO 
(SB)) is 82.8 percent of predicted.  Maximum exercise 
capacity tests were apparently not performed.  The examiner 
commented that these findings were consistent with a mild 
obstructive ventilatory defect.  Further, a chest X-ray 
disclosed the presence of small pleural plaques at each 
hemithorax.  The diagnosis was asbestosis.

Thereafter, in a rating decision dated in March 1997, the RO 
established service connection for asbestosis and assigned a 
10 percent evaluation, effective January 2, 1997.  

In an April 1997 medical report, the veteran's cardiologist, 
Dr. David G. Ike, reported that he was not suffering from 
recurrent chest pain or shortness of breath.  In a November 
1997 report, however, that physician indicated that the 
veteran was experiencing increasing fatigue. In January 1998, 
the RO increased the evaluation of the veteran's asbestosis 
to 30 percent, effective March 1, 1998

In January 1998, the RO received copies of the pulmonary 
function tests (PFTs) results that were conducted by Dr. 
Fogarty on August 26, 1997.  Significantly, they revealed 
that Forced Vital Capacity (FVC) was 73 percent of predicted.  
Further, they also showed that the diffusion capacity of 
carbon monoxide in one breath (DLCO (SB)) was 134 percent of 
predicted.  Apparently, maximum exercise capacity tests were 
not performed.  Based on this evidence, the changed the 
effective date for the 30 percent evaluation to August 26, 
1997, the date of the PFTs were conducted.

During the August 1998 hearing, the veteran and his spouse 
testified that shortly subsequent to his heart surgery, which 
was performed in January 1997, his condition worsened, and 
that he "ha[d] no energy," and became easily fatigued and 
short of breath.  They stated that, as a result, he is no 
longer able to play golf, mow the lawn, perform automotive 
repairs or participate in various other physical activities.  
Finally, the veteran noted that he had submitted additional 
medical evidence in support of his claim that was accompanied 
by a waiver of RO consideration.

Of the medical evidence submitted by the veteran at the 
August 1998 hearing, of particular note is a copy of the PFT 
results that were conducted by Dr. Fogarty on June 26, 1998.  
These reflect FVC of 61.63 percent of predicted, and results 
relating to the diffusion capacity of carbon monoxide in one 
breath (DLCO (SB)); maximum exercise capacity tests 
apparently were not conducted.

B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to an evaluation in excess of 10 
percent for his asbestosis prior to August 26, 1997, and to a 
rating in excess of 30 percent since that time, are plausible 
and capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  When a claimant submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  Id.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  In the former 
case, the Court held, the rule of Francisco, that the current 
level of disability is of primary importance when assessing 
an increased rating claim, applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."

In this case, the RO has issued a statement of the case and a 
supplemental statement of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged ratings" would be 
appropriate in the veteran's case.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
issuance of a statement of the case on this issue.  This is 
because the claims file reflects consideration of additional 
evidence in light of the applicable rating criteria at 
various points during the appeal, resulting in the decisions 
to grant a 10 percent evaluation from the date of the claim, 
and a 30 percent evaluation the time.  Thus, the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged ratings" were appropriate; thus, the Board finds 
that a third remand of the case would not be productive, as 
it would not produce a markedly different analysis on the 
RO's part, or give rise to markedly different arguments on 
the veteran's part

The RO has evaluation the veteran's asbestosis under 
Diagnostic Code 6833, assigning a 10 percent evaluation from 
June 2, 1997, the date of his claim for service connection, 
and a 30 percent evaluation from August 26, 1997, the date of 
private pulmonary function tests received in January 1998.  
Evaluations of this disability are assigned pursuant to the 
general rating formula for interstitial lung diseases, 
including asbestosis, which is based on pulmonary function 
test results.  

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6833 (1998), 
when Forced Vital Capacity (FVC) is 75-80 percent of 
predicted, or; the diffusion capacity of carbon monoxide in 
one breath (DLCO (SB)) is 66-80 percent of predicted, a 10 
percent rating is assigned.  When FVC is 65-74 percent of 
predicted, or; DLCO (SB) is 56-65 of predicted, a 30 percent 
rating is warranted.  A 60 percent evaluation is assignable 
for FVC of 50-64 percent of predicted, or; DLCO (SB) of 40 - 
55 percent of predicted, or; maximum exercise capacity of 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  Finally, a 100 percent evaluation warrants FVC 
less than 50 percent of predicted or; DLCO (SB) is less than 
40 percent of predicted, or; maximum exercise capacity of 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.

As noted above, in February 1997, pulmonary function testing 
revealed FVC of 78 percent of predicted, and DLCO (SB) of 
82.8 percent of predicted.  While the DLCO (SB) evaluation 
exceeds the criteria for a 10 percent evaluation, the FVC 
elicited on that examination falls within the range for which 
a 10 percent evaluation is assignable under Diagnostic Code 
6833.  Hence, the evidence supports the RO's determination 
that a 10 percent evaluation was warranted from January 2, 
1997, the date of the claim.  See 38 C.F.R. § 3.400.

Significantly, however, pulmonary function testing on August 
26, 1997, revealed that the veteran's condition has worsened, 
as an FVC of 73 percent of predicted was then elicited.  As 
such result falls within the criteria for the 30 percent 
evaluation under Diagnostic Code 6833, the RO appropriately 
assigned a 30 percent evaluation from August 26, 1997, the 
date of the medical evidence reflecting increased disability.  
See 38 C.F.R. §§ 3.157, 3.400.  It is significant to note 
that there is no medical evidence dated earlier than August 
26, 1997 that indicates that the criteria for at least the 30 
percent evaluation had been met.

Finally, the Board notes that the evidence received during 
the veteran's hearing reflects that pulmonary function 
testing conducted on June 26, 1998, revealed FVC of 61.63 
percent of predicted.  As this result indicates that the 
veteran's condition now meets the criteria for a 60 percent 
evaluation under Diagnostic Code 6833, the Board determines 
that such rating is warranted from June 26, 1998, the date of 
the pulmonary function testing reflecting increased 
disability.  See 38 C.F.R. §§ 3.157, 3.400.  It is 
significant to note that there is no medical evidence dated 
earlier than June 26, 1998 that indicates that the criteria 
for at least the 60 percent evaluation had been met.


The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Because evaluation of asbestosis is based on the mechanical 
application of the general rating formula for interstitial 
lung diseases, it does not appear appropriate to consider 
whether other factors exists that would warrant assignment of 
an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (1998).  However, even assuming, arguendo, 
that such consideration is appropriate, the Board finds no 
assertion or showing that the schedular criteria are not 
adequate to evaluate the veteran's disability in the instant 
case such that an increased rating on an extra-schedular 
basis is warranted for any "stage" under consideration.  
Initially, the Board notes that that there is no showing the 
disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  Although the veteran reports, and the 
medical evidence shows, that the veteran is not able to work, 
such is due to the combination of his asbestosis with his 
service-connected cardiovascular disorder and to his diabetes 
mellitus, a disorder for which service connection is not 
currently in effect, and there is otherwise no showing of a 
greater impact on employment than contemplated in the 
assigned evaluation for each period.  In addition, there is 
no showing that the disability has necessitated frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1), for any period under consideration, are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for asbestosis, from 
January 2, 1997, is denied.  

An evaluation in excess of 30 percent for asbestosis, from 
August 26, 1997, is denied.

A 60 percent evaluation for asbestosis, from June 26, 1998, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

Also before the Board is the veteran claim for an increased 
rating for his service-connected cardiovascular disability.  
A review of the claims folder reveals that the veteran 
underwent coronary artery bypass grafting surgery in January 
1997.  He was thereafter afforded pertinent VA examinations 
in February 1997.  The veteran contends that his service-
connected cardiovascular disability has worsened since that 
time.  In this regard, he reports that he has become severely 
limited in the physical activities in which he is able to 
engage.  Moreover, the Board notes that, subsequent to the 
February 1997 examinations, the veteran has received 
significant private medical care to treat this disability.  

The veteran's coronary artery disease, status post coronary 
artery bypass graft, with hypertension, has been evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7017.  However, 
during the course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998.  62 Fed. Reg. 65219 (1997).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
case, the Board observes that the RO did not consider the 
rating criteria for evaluating cardiovascular disorders that 
were in effect at the time the veteran submitted his claim in 
January 1997 in the January 1998 decision in which it 
confirmed the assignment of a 30 percent evaluation following 
the cessation of the 100 percent evaluation for his 
cardiovascular disability.  Such action is necessary, in the 
first instance, to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, 
if the claim is again denied, the RO must provide notice to 
the veteran of the revised applicable schedular criteria, and 
afford him an opportunity to respond with argument/evidence.

In addition, following review of the claims file, the Board 
finds that the evidence currently of record appears to be 
inadequate to rate the veteran's service-connected coronary 
artery disease, status post coronary artery bypass graft, 
with hypertension under both the former and revised rating 
criteria.  Thus, a new, comprehensive examination of the 
veteran, which includes findings pertinent to the applicable 
rating criteria, is needed.

In light of the foregoing, the Board hereby REMANDS the case 
for the following actions:

1.  After obtaining authorization from 
the veteran, the RO should obtain any 
relevant outstanding private treatment 
records, to include those of Drs. Leslie 
W. Howard and Kevin P. Tracy or any other 
physician at Piedmont Internal Medicine 
Associates; Dr. Steven A. Leyland or any 
other physician at Foothills 
Cardiothoracic; Dr. David G. Ike, or any 
other physician at Cardiology 
Consultants; Dr. Nalin K. Srivastava or 
any other physician at Cardiology 
Consultants; and at Spartanburg Regional 
Medical Center, each located in 
Spartanburg, South Carolina, as well as 
any other source identified by the 
veteran.  The aid of the veteran and his 
representative in securing such records 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the current nature and extent 
of the veteran's service-connected 
coronary artery disease, status post 
coronary artery bypass graft, with 
hypertension.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All necessary 
tests and clinical studies should be 
accomplished, and all clinical findings 
must be reported in detail.  

Specifically, the physician must address 
the following points in the examination 
report: (1) whether the veteran had 
coronary occlusion or thrombosis, with 
circulatory shock, etc. within the last 
six months; (2) whether, the veteran's 
cardiovascular disorder was productive of 
chronic residual findings of congestive 
heart failure or angina on moderate 
exertion, or whether more than sedentary 
employment is precluded; (3) whether 
following a typical history of acute 
coronary occlusion or thrombosis, as 
above, or with history of substantiated 
repeated anginal attacks, the veteran's 
cardiovascular disease is such that more 
than light manual labor is not feasible; 
(4) whether the veteran suffers from 
chronic congestive heart failure; (5) 
whether the veteran has suffered more 
than one episode of acute congestive 
heart failure in the past year; (6) 
whether the service-connected 
cardiovascular disorder is manifested by 
a left ventricular dysfunction with an 
ejection fraction of greater than or less 
than 30 percent; and (7) whether the 
veteran's coronary artery disease is 
manifested by evidence of cardiac 
hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-
ray.  With respect to inquiries numbered 
(4) through (7), the examiner also must 
indicate the level of metabolic 
equivalent (MET) that the veteran is 
capable of, and comment on whether there 
is associated dyspnea, fatigue, angina, 
dizziness or syncope.

All examination findings, along with the 
complete rationale for any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, should be set 
forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
of entitlement to an evaluation in excess 
of 30 percent for his service-connected 
coronary artery disease, status post 
coronary artery bypass graft, with 
hypertension, under both the former and 
revised criteria.  In addition, the RO 
should consider whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  
The claim must be adjudicated in light of 
all pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

5.  If any benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished an 
appropriate Supplemental Statement of the 
Case (to include citation to any 
additional pertinent legal authority) and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  However, the 
appellant and his representative are 
reminded that Board review over any issue 
not currently in appellate status (to 
include the claims for entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities and to 
service connection for diabetes mellitus) 
may be obtained only if a timely notice 
of disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

